5 F.3d 532NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of AMERICA, Appellee,v.Eddie D. FERGUSON, Appellant.
No. 93-1463.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 19, 1993.Filed:  September 9, 1993.

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Ferguson appeals the district court's1 denial of his motion to suppress evidence seized during his arrest for bank robbery.  The district court adopted the magistrate judge's2 recommendation to deny the motion to suppress.  Ferguson subsequently entered a conditional plea of guilty to bank robbery charges, reserving the right to appeal the suppression issue.  After carefully reviewing the briefs and the record in this case, we conclude that the district court committed no error in adopting the well-reasoned report and recommendation of the magistrate judge and in denying the motion to suppress.  An opinion would have no precedential value.  Accordingly, the decision of the district court is affirmed without opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas


2
 The Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas